Title: To Thomas Jefferson from Steuben, 15 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Richmond, December 15th. 1780.

I had the honor to write some time ago to Your Excellency, enclosing a Memorial of Colo. Senf, relative to the necessary fortifications on York and James River. I have kept this Officer in this state for the sole purpose of surveying all the defensible places, and he has lately by my Order taken an Exact draught of the situation of Hood. I could wish the Assembly might come to some determination on this subject, and in case they would not approve of Colonel Senf’s project, I would no longer detain him in this state, but send him immediately to the Army.
I am with the greatest respect Sir Your Excellency’s Most obedient and very humble Servant,

Steuben Maj. General

